Citation Nr: 0605899	
Decision Date: 03/02/06    Archive Date: 03/14/06	

DOCKET NO.  00-09 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral back strain with interscapular involvement prior 
to September 10, 2001, and to an evaluation in excess of 40 
percent from September 10, 2001.



REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  The veteran, who had active 
service from July 1966 to April 1969, appealed those 
decisions to the BVA, and the case was referred to the Board 
for appellate review. 

In a statement from the veteran dated in February 2005, he 
requested consideration of claims on secondary service 
connection for left knee, left ankle and hip disorders, as 
well as sciatica and poor circulation in the legs.  In 
addition, an April 2000 statement from the veteran can 
reasonably be construed as a claim for a total evaluation 
based on individual unemployability due to service-connected 
disabilities.  However, these matters are not currently 
before the Board because they have not been prepared for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate action. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, it appears that there are private medical 
records pertaining to treatment the veteran has received that 
are pertinent to his current claim that have not been 
obtained.  For example, statements dated in June and 
September 2000 from Nancy Barone, D.C., relates that the 
veteran was a patient of hers and had been treated for acute 
exacerbations of his back disability.  However, records of 
that treatment are not associated with the claims file.  In 
addition, a November 2004 statement from Alan Sobel, D.C., 
dated in November 2004 indicates that the veteran had been 
treated by him and a VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) accompanying that statement indicates that the 
veteran had received treatment from 2000 to the present date.  
However, despite the veteran submitting an authorization for 
release of medical records the RO did not obtain those 
records.  The Board believes that the VA's duty to assist a 
veteran to substantiate his claim includes obtaining these 
records.  

The Board also notes that in a statement from the veteran 
dated in February 2005 he indicated that his service-
connected back disability had deteriorated since his last 
evaluation, which the Board observes occurred in September 
2004.  Given these circumstances, the Board is of the opinion 
that the veteran should be afforded a VA examination to 
assess the current severity of his disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions: 

1.  After obtaining the necessary 
authorizations, the RO should obtain and 
associate with the claims file records of 
treatment the veteran received from Nancy 
Barone, D.C., 16 East 52nd Street, New 
York, New York  10022, and from Alan 
Sobel, D.C., Greenwich Village 
Chiropractic, 39 Fifth Avenue, # 1A, New 
York, New York  10003.  

2.  The RO should contact the veteran and 
inquire whether he has received any VA 
treatment for his back since the date of 
the last record contained in his claims 
file, March 31, 2003, as well as any 
private treatment other than that 
obtained from Dr. Sobel since 2000.  If 
the veteran indicates that additional 
pertinent treatment has been received, 
the RO should obtain and associate those 
with the claims file.  

3.  The veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of that 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, the examiner is requested to 
report complaints and clinical findings 
in detail.  The examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional functional limitations, and if 
possible, express the degree of 
functional limitations in terms of 
additional degrees of loss of motion.  
Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the veteran's 
service-connected back disability 
produces in his capacity for performing 
substantially gainful employment.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified. 



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

